Title: James Madison to George Graham, 5 April 1827
From: Madison, James
To: Graham, George


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr.
                                
                                apl. 5. 27
                            
                        
                        I have recd. yours of Mar. 31. inclosing the Rept. of the Come on the charges agst. you & a letter
                            from Mr. Tiffin.
                        I thank you for the communication. But I must say at the same time that it was a very unnecessary proof of
                            the groundlessness of the Charges. I had never admitted a doubt that they would recoil on the author.
                        The public attention was lately drawn to the origin of the "Constitution of Virga. & "the Declaration
                            of Rights" prefixed to it. Having been a member, tho’ a young one, of the Convention which established them, I am
                            endeavoring, with the aid of my papers, & my recollections, to trace the history of both. It is said that among
                            the papers left by Col. George Mason, is one containing "the Declaration of Rights" in his own hand. This paper may be a
                            proper link in the chain of the proceedings. In whose hands are those papers? Or can you yourself procure me a literal copy of that particular paper or of any others, throwing light on the investigation. I
                            was about writing to Genl. J. Mason on the subject: But calling to mind your connection with the family, and having the
                            pen in my hand, I take the liberty of troubling you with the application
                        Mrs. M. joins in the cordial respects & good wishes which I pray you to accept as I do in those she
                            offers to Mrs. Graham.
                        
                            
                                
                            J. M—n
                            
                        
                    